Citation Nr: 0019971	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to payment or reimbursement of the expense of 
non-VA hospital emergency room care and other medical 
services on March 10, 1997.  

(The matter of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
appellate decision to be issued simultaneously on this date.)


REPRESENTATION

Appellant represented by:	Nicholas G. Spirtos, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from November 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Loma Linda Medical Center 
(MC) which denied the claim seeking payment or reimbursement 
of the expense of non-VA hospital emergency room care and 
other medical services on March 10, 1997.  In July 1997, the 
appellant expressed disagreement with that determination.  


REMAND

While there is no medical administrative service (MAS) folder 
of record, a statement of the case appears to not have been 
issued by the VAMC regarding this claim for reimbursement or 
payment for the non-VA medical care in question.  In such 
case, where notice of disagreement has been filed without 
subsequent issuance of a statement of the case, a remand is 
required to cure the procedural defect.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The case is therefore REMANDED for 
the following development:

The VAMC should provide a statement of 
the case to the appellant and his 
representative addressing the issue 
entitlement to payment or reimbursement 
of the expense of non-VA hospital 
emergency room care and other medical 
services on March 10, 1997.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  Reasons and bases for the 
denial also should be included.  The 
appellant must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, if 
and only if, an appeal is perfected, this 
issue, together with any available VA 
official MAS folder containing copies of 
all pertinent documentation on the issue 
in question, should be returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the VAMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




